        Case 1:19-cv-01017-JFR-CG Document 8 Filed 05/11/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

SANDRA M. HARTWIG,

              Plaintiff,

v.                                                              CV No. 19-1017 JFR/CG

ONPOINTE,

              Defendant.

                                 ORDER TO SHOW CAUSE

       THIS MATTER is before the Court upon review of the record. Defendant was

served by certified mailed on November 5, 2019. Defendant was served again by the

United States Marshal’s Service on February 21, 2020. To date, Defendant has not

indicated receipt of service or filed a responsive pleading to Plaintiff’s Complaint.

       The Court is aware that Plaintiff is proceeding without counsel. However, the

Court advised Plaintiff that she must comply with the Local and Federal Rules of Civil

Procedure in prosecuting her action. See (Doc. 7 at 3) (“[T]he Court reminds Ms.

Hartwig that as a pro se litigant, she is bound by the rules of the Court, specifically the

Federal Rules of Civil Procedure and the Local Rules of Civil Procedure.”).

       Local Rule 41.1 states: “A civil action may be dismissed if, for a period of ninety

(90) days, no steps are taken to move the case forward.” D.N.M. LR-41.1. At this

juncture, Plaintiff must proceed with prosecuting her case or risk dismissal of this action

without further notice. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980)

(“It is incumbent on litigants, even those proceeding pro se, to follow the federal rules of

procedure .... The same is true of simple, nonburdensome local rules….”) (citations

omitted).
       Case 1:19-cv-01017-JFR-CG Document 8 Filed 05/11/20 Page 2 of 2



       When a Defendant does not respond to service of the Complaint and Summons,

the Plaintiff may request entry of default, pursuant to Federal Rule of Civil Procedure

55(a). After seeking an entry of default by the Clerk’s Office under Rule 55(a), Plaintiff

may apply to the Court for a default judgment under Rule 55(b). The Court has attached

the Clerk’s Office Guidelines for Requesting Clerk’s Entry of Default and Default

Judgment for Plaintiff’s convenience.

       IT IS THEREFORE ORDERED that, on or before June 12, 2020, Plaintiff shall

file a notice with the Court stating why this case should not be dismissed for failure to

prosecute or file the appropriate motion in accordance with the Federal Rules. Failure to

timely comply may result in dismissal of this action without further notice.

       IT IS SO ORDERED.


                                   ____________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
